Exhibit 10.4

[DCT Industrial Trust Inc. Letterhead]

May 9, 2011

John G. Spiegleman

Dear Mr. Spiegleman:

This letter agreement (this “Agreement”) is intended to confirm and clarify our
mutual understanding of certain terms in connection with your employment with
DCT Industrial Trust Inc. (the “Company”) as Executive Vice President, General
Counsel and Secretary. Accordingly, both you and the Company agree as follows:

 

  •  

For the calendar year 2011, you will be guaranteed a bonus payment of $150,000
and this payment will not be pro rated for your partial year of employment;
provided that you remain employed by the Company through December 31, 2011.

 

  •  

For calendar year 2011, you will be guaranteed an equity grant with a value of
$225,000 and such award will not be pro-rated for your partial year of
employment; provided that you remain employed by the Company through
December 31, 2011. The grant may be any combination of restricted stock,
options, or otherwise as determined by the Company’s compensation committee of
the board of directors, will be based upon the valuation methodology used by
the Company for such awards, and will be granted on the date on which equity
awards for 2011 are granted to the Company’s other senior executives. The grant
will also be subject to the terms and conditions outlined in the applicable
equity award agreements, including vesting requirements consistent with those
established for the equity awards granted to the Company’s other senior
executives for 2011.

 

  •  

For the first two years of your employment and provided that you provide a
general release in a form reasonably acceptable to the Company, you will be
entitled to receive a payment equal to 12 months of salary at your then current
rate plus 100% of your annual target cash bonus (which amount will be $150,000
until a target cash bonus is established for 2012) in the event that your
employment is terminated by the Company without “Cause.” For purposes of this
Agreement, Cause is defined as: (i) your conviction of a felony, a crime of
moral turpitude, or any financial crime involving the Company; (ii) your
engagement in a willful act of dishonesty, breach of trust or unethical business
conduct in connection with the business of the Company that has a material
detrimental impact on the Company; (iii) your commission of fraud,
misappropriation or embezzlement against the Company; (iv) your repeated failure
to use reasonable efforts in all material respects to adhere to the directions
of the Company’s board of directors or the officers of the Company to whom you
report or the Company’s policies and practices; or (v) your failure to
competently perform your duties (other than any such failure resulting from your
disability).



--------------------------------------------------------------------------------

John G. Spiegleman

May 9, 2011

Page 2

 

Neither the Company nor any of its subsidiaries or affiliates is obligated by or
as a result of this Agreement to continue to have you provide services to it or
to continue you in employment and this Agreement shall not interfere in any way
with the right of the Company or any of its subsidiaries or affiliates to
terminate its service relationship with you or the employment of you at any
time.

You acknowledge and agree that you have had an opportunity to seek advice of
counsel in connection with this Agreement. If it is determined that any of the
provisions of this Agreement are invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that is not resolved by you and the Company shall be
submitted to arbitration in Denver, Colorado in accordance with Colorado law and
the procedures of the American Arbitration Association before a single
arbitrator. The determination of the arbitrator shall be conclusive and binding
on you and the Company and judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall bear one-half of the costs of
any arbitration and you, as the other party to the arbitration, shall bear the
other half; each party will bear its own attorney’s fees and costs.

This Agreement, together with that certain Change in Control Agreement between
you and the Company, dated May 9, 2011, contain the entire agreement of the
parties regarding the subject matter hereof and supersede all prior agreements,
understandings and negotiations regarding the same, including, but not limited
to, that certain offer letter, dated as of March 25, 2011, entered into by and
between you and the Company.

The terms of this Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

This agreement shall be governed by and construed in accordance with the laws of
the state of Colorado without regard to any principles of conflicts of law which
could cause the application of the laws of any jurisdiction other than the state
of Colorado.



--------------------------------------------------------------------------------

John G. Spiegleman

May 9, 2011

Page 3

 

This Agreement, and your rights and obligations hereunder, may not be assigned
by you; any purported assignment by you in violation hereof shall be null and
void.

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns, heirs, executors and legal
representatives.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

John G. Spiegleman

May 9, 2011

Page 4

 

Sincerely, DCT Industrial Trust Inc. By:  

/s/    Philip L. Hawkins

  Name: Philip L. Hawkins   Title: President and Chief Executive Officer

 

Acknowledged and Agreed:

/s/    John G. Spiegleman

John G. Spiegleman Date: May 9, 2011